May 21, 2013




                                 JUDGMENT

                     The Fourteenth Court of Appeals
                    MIGUEL ANGEL PAPPOLLA, Appellant

NO. 14-12-00418-CV                    V.

                   MARCIA JULIETA SIMOVICH, Appellee
                             ____________________
      This cause, an appeal from the judgment in favor of appellee, Marcia Julieta
Simovich, signed March 12, 2012, was heard on the transcript of the record. We
have inspected the record and conclude that trial court erred by entering a wage
withholding order to enforce contractual alimony.        We therefore order the
judgment of the court below REVERSED and RENDER judgment that the wage
withholding order is vacated.

      We order appellee, Marcia Julieta Simovich, to pay all costs incurred in this
appeal. We further order this decision certified below for observance.